                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

        MYCO INDUSTRIES, INC.,

                Plaintiff,
                                                     Case No. 19-cv-10645
                    v.
                                            UNITED STATES DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
            BLEPHEX, LLC,

               Defendant.

______________________________/


     OPINION AND ORDER DENYING DEFENDANT’S MOTION TO
                        DISMISS [#15]


                                 I. INTRODUCTION

      Before the Court is Defendant’s Motion to Dismiss. Defendant asserts that

this Court does not have personal jurisdiction over Defendant; there is no case or

controversy that needs declaratory judgment; and Plaintiff fails to state facts

sufficient to support its claims. For the reasons discussed below, the Court will

deny Defendant’s Motion.


                             II. FACTUAL BACKGROUND

      Plaintiff Myco Industries, Inc. (“Myco”) is a corporation organized and

existing under the laws of Michigan. Dkt. No. 9, pg. 2 (Pg. ID 24). Defendant

BlephEx, LLC (“BlephEx”) is a corporation organized under the laws of Florida

                                          -1-
with its principal place of business located in Tennessee. Id. Mr. John Choate is

Myco’s Chairman. Dkt. No. 20, pg. 9 (Pg. ID 1184). Dr. James Rynerson is

BlephEx’s owner and President. Id. In August of 2012, Dr. Rynerson sought out

Mr. Choate to design and develop a prototype for a device that could treat

blepharitis. Id. at pg. 10 (Pg. ID 1185). Rynerson and Choate formed RySurg LLC

(“RySurg”), a Michigan company and the BlephEx’s company’s predecessor. Id. at

pg. 10 (Pg. ID 1185). Mr. Choate modified Dr. Rynerson’s device design,

developed a prototype, and oversaw the manufacture and commercialization of the

final product, named the Blephex. Id. The Blephex removes debris from the eyelid

using the ‘718 patent method. Id. at pg. 11 (Pg. ID 1186). It went to market in

2013. Id. Mr. Choate was employed by and served as President of RySurg from

December 2012 until January 2014. Dkt. No. 10, pg. 16 (Pg. ID 64). Choate and

Rynerson ended their partnership due to financial conflicts. Id. Dr. Rynerson then

formed BlephEx, LLC to market the Blephex.


      BlephEx now sells the BlephEx treatment device that is used by healthcare

professionals for the treatment of blepharitis. Dkt. No. 15, pg. 13 (Pg. ID 975).

Blepharitis is an eyelid disease characterized by the inflammation, scaling,

reddening, and crusting of the eyelid, creating dandruff-like scales on the

eyelashes. Dkt. No. 9, pg. 3 (Pg. ID 25); Dkt. No. 20, pg. 10 (Pg. ID 1185).

Blepharitis can be anterior or posterior. Anterior blepharitis affects the front edge

                                          -2-
of the eyelid where the eyelashes join it, and posterior blepharitis affects the inner

edge of the eyelid. Id.


      From February 20–24 of 2019, both BlephEx and Myco attended the

Southern Educational Congress of Optometry (“SECO”) conference in New

Orleans, Louisiana. Dkt. No. 10, pg. 17 (Pg. ID 65). The SECO conference allows

companies to promote and display their goods and service to thousands of

optometric professionals from around the world. Id. Myco began marketing its AB

Max tool in 2019 at the SECO conference. Id. The AB Max is a device intended

for the treatment of anterior blepharitis only. Id. at pg. 25 (Pg. ID 73). Myco

showed the AB Max tool and handed out materials explaining the AB Max’s

functionality and use at the conference. Id. According to Plaintiff, Dr. Rynerson

approached the Myco booth at the conference and stated that the AB Max infringes

on his Blephex patent. Id. at pg. 18 (Pg. ID 66). Dr. Rynerson allegedly made this

accusation loudly and within earshot of prospective customers. Id. Plaintiff alleges

that Dr. Rynerson returned to his BlephEx booth and told optometrists that Myco’s

AB Max was infringing on his patents and that he would take action. Id. at pg. 19

(Pg. ID 67).


      According to Dr. Rynerson, he approached the Myco booth at the SECO

conference and asked Choate if he thought the AB Max might infringe Rynerson’s

patent. Dkt. No. 15-1, pg. 5 (Pg. ID 996). Rynerson asserts that he did not threaten
                                          -3-
to sue anyone for patent infringement. Id. He further states that to the best of his

recollection, he did not tell doctors and practitioners visiting the BlephEx booth

that the AB Max infringed on his patent. Id. at pg. 15 (Pg. ID 977).


      On March 4, 2019, Plaintiff filed a complaint in this Court. Dkt. No. 1.

Plaintiff filed an amended complaint on March 14, 2019. Dkt. No. 14. The

amended complaint requests a declaratory judgment of non-infringement, a

declaratory judgment of invalidity of the ‘718 patent, and asserts federal and

common law unfair competition claims. Id. On March 18, 2019, Plaintiff also filed

a motion for a preliminary injunction to enjoin Defendant from making patent

infringement allegations and threatening litigation against Plaintiff’s potential

customers. Dkt. No. 11. Defendant opposed the motion for preliminary injunction

on April 8, 2019. Dkt. No. 17. Plaintiff replied on April 22, 2019. Dkt. No. 19. On

April 8, 2019, Defendant filed a Motion to Dismiss, asserting that this Court does

not have personal jurisdiction over Defendant. Dkt. No. 15. Plaintiff opposed the

Motion to Dismiss on April 29, 2019. Dkt. No. 20. Defendant replied on May 13,

2019. Dkt. No. 21.


                               III. LEGAL STANDARD

      Fed. R. Civ. P. 12(b)(6) governs motions to dismiss. The Court must

construe the complaint in favor of the plaintiff, accept the allegations of the

complaint as true, and determine whether plaintiff's factual allegations present
                                          -4-
plausible claims. See Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a

complaint must “allege enough facts to make it plausible that the defendant bears

legal liability.” Agema v. City of Allegan, 826 F.3d 326, 331 (6th Cir. 2016). The

facts need to make it more than “merely possible that the defendant is liable; they

must make it plausible.” Id. “Bare assertions of legal liability absent some

corresponding facts are insufficient to state a claim.” Id. A claim will be dismissed

“if the facts as alleged are insufficient to make a valid claim or if the claim shows

on its face that relief is barred by an affirmative defense.” Riverview Health Inst.,

LLC v. Med. Mut. of Ohio, 601 F.3d 505, 512 (6th Cir. 2010).

      Fed. R. Civ. P. 8(a)(2) requires “a short and plain statement of the claim

showing that the pleader is entitled to relief” such that the defendant has “fair

notice of what the claim is and the grounds upon which it rests.” Bell Atlantic

Corp. v. Twonbly, 550 U.S. 544, 554 (2007).

                                   IV. DISCUSSION

   1. Personal Jurisdiction

   Defendant asserts that this Court does not have personal jurisdiction over it to

hear this case because it does not have sufficient contacts with the state of

Michigan. Dkt. No. 15, pg. 20 (Pg. ID 982). Plaintiff argues that Defendant has

sufficient contacts to support this Court’s exercise of personal jurisdiction. Dkt.

No. 20, pg. 17 (Pg. ID 1192).


                                          -5-
   First, this Court will apply Federal Circuit law to the personal jurisdiction issue.

The Federal Circuit has held the law of the Federal Circuit governs personal

jurisdiction when patent law is central to a plaintiff’s claims. Maxchief Inv. Ltd. v.

Wok & Pan, Ind., Inc., 909 F.3d 1134, 1138 (Fed. Cir. 2018). Federal Circuit law

holds that personal jurisdiction must comport with the state’s long arm statute and

with due process under the United States Constitution. Maxchief, 909 F.3d at 1137.

The Michigan Constitution allows a court to exercise personal jurisdiction to the

full extent permissible under the U.S. Constitution. Therefore, the only question

this Court must consider is whether the exercise of personal jurisdiction would be

consistent with due process. Due process requires a defendant to have sufficient

minimum contracts with the forum state so that the suit does not offend traditional

notions of fair play and substantial justice. Id. The minimum contacts test requires

that a defendant have purposefully directed its conduct at the forum state, and the

claim must arise out of or relate to the defendant’s contacts with the forum. Id.


   A declaratory judgment claim arises out of the patent holder’s contacts with the

forum state if those contacts “relate in some material way to the enforcement or the

defense of the patent.” Id. Thus, the minimum contacts inquiry requires the patent

holder to engage in some type of enforcement activity in the forum state. Id. The

Federal Circuit has therefore found minimum contacts when a patent holder sent

infringement notice letters to a company doing business in the forum state and

                                          -6-
traveled to the forum state to discuss the alleged infringement. Xilinx Inc. v. Papst

Licensing GmbH & Co. KG., 848 F.3d 1346, 1352 (Fed. Cir. 2017). The Federal

Circuit has also found minimum contacts where the patent holder entered into an

exclusive licensing agreement with an entity in the forum state that allowed the

licensee to litigate infringement claims against third party infringers of the licensed

patents. Breckenride Pharm., Inc. v. Metabolite Labs., Inc., 444 F.3d 1356, 1366

(Fed. Cir. 2006).


   In Silent Drive, Inc. v. Strong Industries, Inc., the Federal Circuit found that the

defendants created minimum contacts with Iowa by trying to enforce an injunction

against the plaintiff, who was an Iowa resident. 326 F.3d 1194, 120405 (Fed. Cir.

2003). In Silent Drive, the defendants sent letters to the plaintiff in Iowa, which

specifically named the plaintiff and the location of its headquarters in Iowa. Id. In

Maxchief, the Federal Circuit found that an enforcement letter sent to a lawyer in

Tennessee that alleged infringement by a Kansas company (not alleged to operate

in Tennessee) constituted a contact with Kansas and not Tennessee. Maxchief, 909

F.3d at 1139.


   Here, Plaintiff alleges that Dr. Rynerson stated that Myco was infringing its

patent at the SECO conference held in New Orleans, Louisiana. Although Dr.

Rynerson allegedly made the threat in Louisiana, he directed his threats to a

Michigan company. Therefore, case law supports the conclusion that Dr.
                                          -7-
Rynerson’s actions support a finding of minimum contacts. This is similar to the

conclusion of the court in Maxchief, which found that enforcement action that

occurred in Tennessee towards a Kansas company constituted a contact with

Kansas and not Tennessee. Therefore, this Court finds that Defendant has

sufficient minimum contacts with Michigan.


   The next inquiry of this Court is whether the exercise of personal jurisdiction

comports with notions of fair play and substantial justice. “Merely sending notice

letters of patent infringement does not satisfy the fair play and substantial justice

prong of the personal jurisdiction inquiry, because principles of fair play afford a

patentee sufficient latitude to inform others of its patent rights without subjecting

itself to jurisdiction in a foreign forum.” Maxchief Investments Ltd. v. Wok & Pan,

Ind., Inc., 909 F.3d 1134, 1139 (Fed. Cir. 2018) (internal quotations omitted). In

Xilinix, the Federal Circuit found that personal jurisdiction was proper where the

patent holder sent notice letters of enforcement to the forum state and visited the

plaintiff in the forum state. Xilinx, 848 F.3d at 1354.


   Plaintiff argues that Defendant has “a myriad” of other contacts with Michigan

that satisfy the fair play and substantial justice prong. Plaintiff asserts that

Defendant makes regular sales of its products in Michigan, Defendant formerly

had a sales representatives in Michigan, Defendant’s personnel have traveled to

Michigan to conduct certification courses in Michigan, and Defendant has invoked
                                           -8-
the jurisdiction of this Court to seek relief for trademark infringement. Dkt. No. 20,

pg. 19 (Pg. ID 1194). Defendant contends that it must have engaged in other

enforcement activities within Michigan in order for this Court’s exercise of

personal jurisdiction to comport with notions of fair play and substantial justice.

Dkt. No. 21, pg. 8 (Pg. ID 1355). “[I]n a declaratory judgment action against a

nonresident patent holder, [the Federal Circuit has] consistently required the

defendant to have engaged in ‘other activities’ that relate to the enforcement or the

defense of the validity of the relevant patents.” New World Int'l, Inc. v. Ford Glob.

Techs., LLC, 859 F.3d 1032, 1040 (Fed. Cir. 2017) (emphasis added).


   The Federal Circuit has held that a defendant is subject to personal jurisdiction

in a forum where it has sent cease and desist letters into the forum state and it has

an exclusive licensee that conducts business in the forum. Breckenridge Pharm.,

Inc. v. Metabolite Labs., Inc., 444 F.3d 1356, 1367 (Fed. Cir. 2006). The Federal

Circuit has also found personal jurisdiction existed where a defendant sent warning

letters of patent infringement to the plaintiff in the forum state and entered into an

exclusive license agreement regarding its patent in the forum state. Akro Corp. v.

Luker, 45 F.3d 1541, 1546 (Fed. Cir. 1995).


   In this case, Plaintiff alleges that Defendant claimed patent infringement at the

SECO conference. Further, Plaintiff asserts that Defendant has multiple

interactions with the state of Michigan, including having a sales representative
                                          -9-
located in Michigan and conducting certification courses in Michigan—activities

that Defendant does not dispute. Defendant’s activities with Michigan are similar

to the defendants’ activities in Breckenridge and Akro that the Federal Circuit held

satisfied the requirements of personal jurisdiction. This Court similarly finds that

Defendant’s alleged activities with Michigan satisfy notions of fair play and

substantial justice. Defendant has had multiple connections with the state of

Michigan in various business endeavors and has allegedly accused a Michigan

company of patent infringement. For these reasons, the Court finds that the

Defendant has sufficient minimum contacts with Michigan, and the exercise of

personal jurisdiction over Defendant comports with fair play and substantial

justice.


   2. Declaratory Judgment Claim

   Defendant next contends that there is no case or controversy for Plaintiff’s

declaratory judgment claims. Dkt. No. 15, pg. 24 (Pg. ID 986). Defendant states

that Plaintiff’s case lacks the immediacy required to obtain a declaratory judgment.

Id. Defendant asserts that there is no evidence that the AB Max will be used in a

manner that could infringe the ‘718 patent and BlephEx and Dr. Rynerson have not

threatened patent infringement litigation or indicated an intent to do so in the near

future. Id.



                                         -10-
   The Declaratory Judgment Act states that a court may declare the legal rights

and actions “in a case of actual controversy” within its jurisdiction. Arkema Inc. v.

Honeywell Int'l, Inc., 706 F.3d 1351, 1356 (Fed. Cir. 2013). An “actual

controversy” is a case or controversy that is justiciable under Article III of the

United States Constitution. 3M Co. v. Avery Dennison Corp., 673 F.3d 1372, 1376

(Fed. Cir. 2012). A justiciable controversy must show that “the facts alleged, under

all the circumstances, show that there is a substantial controversy, between parties

having adverse legal interests, of sufficient immediacy and reality to warrant the

issuance of a declaratory judgment.” Arkema, 706 F.3d at 1356. The “test is

satisfied when the declaratory judgment plaintiff is put “to the choice between

abandoning his rights or risking prosecution.” Id.


   In Arkema, the court found that if the intended use of a product is at least

arguably infringing and actively encouraged by the declaratory judgment plaintiff,

a controversy is sufficiently real. Id. at 1359. The Arkema court also reasoned that

a case was justiciable where the first predicted commercial launch of a product was

at least one year away and the plaintiff had already entered into many long-term

contracts to supply the product to manufacturers. Id.


   If a party has been charged with infringement of a patent then there is

necessarily a case or controversy. 3M, 673 F.3d at 1379. However, mere


                                          -11-
communication from a patent owner to another party identifying its patent and the

other party’s product line is not sufficient to create a case or controversy. Id.


   Here, Plaintiff alleges that Dr. Rynerson charged Plaintiff with patent

infringement at the SECO conference. In addition, Plaintiff is advertising the AB

Max, offering it for sale, and healthcare professionals have used the AB Max. Dkt.

No. 20, pg. 28 (Pg. ID 1203). Taken together, these facts support the conclusion

that this case is justiciable and ripe for declaratory judgment. Therefore, this Court

will not dismiss Count I of Plaintiff’s complaint.


   3. Patent Invalidity Claim

   Count II of Plaintiff’s amended complaint requests this Court enter a

declaratory judgment of invalidity of the ‘718 patent. Dkt. No. 9, pg. 7 (Pg. ID 29).

The Count states, in its entirety, that “Myco incorporates the above allegations . . .

[t]he claims of the ‘718 patent are invalid under 35 U.S.C. §§ 102, 103.” Id.


   Defendant argues that Plaintiff’s patent invalidity claim fails to comply with

basic pleading requirements because Plaintiff does not provide any factual support

for why the ‘718 patent is invalid. Dkt. No. 15, pg. 26 (Pg. ID 988). Plaintiff

asserts that its claim is sufficiently detailed. Dkt. No. 20, pg. 30 (Pg. ID 1205).


   In ASUSTeK Computer Inc. v. AFTG-TG LLC, the Northern District of

California denied a motion to dismiss that asserted patent invalidity “for failing to

                                          -12-
meet one or more of the conditions and requirements for patentability set forth

under 35. U.S.C. §§ 101, 102, 103, and/or 112.” No. 5:CV 11-00192-EJD, 2011

WL 6845791, at *13 (N.D. Cal. Dec. 29, 2011). The court’s local patent rules

required detailed disclosures as to invalidity contentions soon after a patent suit is

filed. Id. Therefore, the court reasoned that requiring heightened pleading

standards for invalidity would circumvent the court’s patent local rules. Id. The

Central District of California has similarly found that patent invalidity claims are

not subject to the heightened pleadings standards of Twombly and Iqbal. Microsoft

Corp. v. Phoenix Sols., Inc., 741 F. Supp. 2d 1156, 1159 (C.D. Cal. 2010). The

Microsoft court found that it would be incongruous to required heightened pleading

when the pleading standard for infringement does not require facts like why the

accused product allegedly infringes. Id.


   However, the District Court of Kansas found that the plaintiff’s patent

invalidity claim must comply with the pleading standards discussed in Twombly

and Iqbal. Gemcor II, LLC v. Electroimpact Inc., No. 11-CV-2520-CM, 2012 WL

628199, at *2 (D. Kan. Feb. 27, 2012). The court reasoned that Form 18 applies to

patent infringement claims and is not an example complaint for a patent invalidity

claim. Id. The Central District of California reached a similar conclusion in 2012.

Memory Control Enter., LLC v. Edmunds.com, Inc., No. CV 11-7658 PA JCX,

2012 WL 681765, at *3 (C.D. Cal. Feb. 8, 2012). In Memory Control, the

                                           -13-
plaintiff’s complaint stated that the “‘791 patent [is] invalid for failure to comply

with one or more provisions of Title 35 of the United States Code.” Id. The

plaintiff’s counterclaim added some specificity by including sections of Title 35

that the plaintiff believed rendered the defendant’s patent invalid: §§ 101, 102,

103, and 112.


   Here, Plaintiff’s amended complaint states the sections of the statute that

Plaintiff asserts render the ‘718 patent invalid: §§ 102, 103, and 112. Section 102

and 103 concern prior art, while Section 112 concerns specification. Like other

jurisdictions, the Plaintiff will be required to submit more detailed disclosures

regarding its patent invalidity claim. Thus, similar to the courts in ASUSTeK

Computer and Microsoft, this Court finds that Count II of Plaintiff’s complaint

meets the pleading requirements and will not dismiss Count II.


   4. Federal Unfair Competition Claim

   Defendant argues that Plaintiff’s federal unfair competition claim fails to meet

basic pleading requirements because it does not establish that Dr. Rynerson’s

alleged statements at the SECO conference were introduced into interstate

commerce. Dkt. No. 15, pg. 27 (Pg. ID 989). Plaintiff counters that Rynerson

introduced his alleged statements into interstate commerce. Dkt. No. 20, pg. 31

(Pg. ID 1206).



                                          -14-
   To prevail on an unfair competition claim under § 43(a) of the Lanham Act, a

plaintiff must allege that a false statement was introduced into interstate

commerce, inter alia. Eastman Outdoors, Inc. v. Blackhawk Arrow Co., 329 F.

Supp. 2d 955, 959 (E.D. Mich. 2004).


   Employees are engaged in interstate commerce if they are doing work involving

or relating to the movement of persons or things, whether tangible or intangible

(including information and data), to any place outside of the state. § 4:3.Engaged

in Interstate Commerce, 1 Wage and Hour Law § 4:3. Further, Congress and the

courts have given the term “interstate commerce” a very broad definition. 150

FDA Regulation of Products in Interstate Commerce, 1999 WL 34771242. Case

law has stated that “[i]nterstate commerce includes intercourse for the purpose of

trade which results in the passage of property, persons or messages from within

one state to within another state.” Ford Motor Co. v. Fed. Trade Comm'n, 120 F.2d

175, 183 (6th Cir. 1941); see also F.T.C. v. Magui Publishers, Inc., No. CIV. 89-

3818RSWL(GX), 1991 WL 90895, at *13 (C.D. Cal. Mar. 28, 1991) (noting that

“‘the in or affecting commerce’ standard is clearly met where the activities in

question affect the passage of property or messages from one state to another.”).


   Here, Plaintiff alleges that Dr. Rynerson made comments at the SECO

conference to various optometrists from around the world. Dkt. No. 9, pg. 5 (Pg.

ID 27). These allegations are sufficient to support its claims that Defendant
                                         -15-
introduced false statements into interstate commerce. Therefore, this Court

concludes that Plaintiff’s federal unfair competition claim meets basic pleading

requirements and will not dismiss Count III of Plaintiff’s complaint.


   5. Common Law Unfair Competition Claim


   Count IV of Plaintiff’s complaint brings a common law unfair competition

claim against Defendant. Dkt. No. 9 pg. 9 (Pg. ID 31). Defendant argues that this

Court should dismiss Count IV because the Court lacks personal jurisdiction over

Defendant. Dkt. No. 15, pg. 23–24 (Pg. ID 985–86). For the reasons discussed

above, this Court has held that it can exercise personal jurisdiction over Defendant.

Therefore, the Court will not dismiss Count IV of Plaintiff’s complaint.


                                  V. CONCLUSION

      For the reasons discussed herein, the Court will deny Defendant’s Motion.

Defendant must file an answer to Plaintiff’s amended complaint within 7 days of

the entry of this Opinion and Order.



      SO ORDERED.

Dated:       June 3, 2019
                                               s/Gershwin A. Drain
                                               HON. GERSHWIN A. DRAIN
                                               United States District Court Judge


                                        -16-
               CERTIFICATE OF SERVICE
Copies of this Order were served upon attorneys of record on
     June 3, 2019, by electronic and/or ordinary mail.
                    /s/ Teresa McGovern
                        Case Manager




                            -17-
